Affirm and Opinion Filed July 31, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-12-01644-CR

                                JUAN ANDRE MARIN, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. F11-57217-H

                                MEMORANDUM OPINION
                        Before Justices Moseley, Bridges, and Lang-Miers
                                    Opinion by Justice Bridges

        Juan Andre Marin waived a jury and pleaded guilty to sexual assault. See TEX. PENAL

CODE ANN. § 22.011(a) (West 2011).            The trial court assessed punishment at ten years’

imprisonment. On appeal, appellant’s attorney filed a brief in which he concludes the appeal is

wholly frivolous and without merit. The brief meets the requirements of Anders v. California,

386 U.S. 738 (1967). The brief presents a professional evaluation of the record showing why, in

effect, there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811 (Tex.

Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief to appellant. We advised

appellant of his right to file a pro se response, but he did not file a pro se response.
       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

827 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

       We affirm the trial court’s judgment.




Do Not Publish
TEX. R. APP. P. 47
121644F.U05
                                                      /David L. Bridges/
                                                      DAVID L. BRIDGES
                                                      JUSTICE




                                               ‐2‐ 

 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                       JUDGMENT


JUAN ANDRE MARIN, Appellant                         Appeal from the Criminal District Court
                                                    No. 1 of Dallas County, Texas (Tr.Ct.No.
No. 05-12-01644-CR       V.                         F11-57217-H).
                                                    Opinion delivered by Justice Bridges,
THE STATE OF TEXAS, Appellee                        Justices Moseley and Lang-Miers
                                                    participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered July 31, 2013

 
 
 
 
 
                                                   /David L. Bridges/
                                                   DAVID L. BRIDGES
 
                                                   JUSTICE
 



 

 

                                            ‐3‐